                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

JAMES HARDAWAY                            §
                                          §
v.                                        §   CIVIL CASE NO. 4:21-CV-109-SDJ
                                          §
SPRINT CORPORATION                        §

          MEMORANDUM ADOPTING THE REPORT AND
     RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

      Came on for consideration the Report and Recommendation of the United

States Magistrate Judge (“Report”), this matter having been referred to the

Magistrate Judge pursuant to 28 U.S.C. § 636. On May 12, 2021, the Report of the

Magistrate Judge, (Dkt. #17), was entered containing proposed findings of fact and

recommendations. Specifically, the Magistrate Judge recommended as follows:

(1) Defendant Sprint Corporation’s Motion to Set Aside, (Dkt. #11), be granted;

(2) the Clerk’s Entry of Default, (Dkt. #6), be set aside; (3) Plaintiff James

Hardaway’s Motion for Default Judgment, (Dkt. #8), be denied as moot; and

(4) Defendant Sprint Corporation be ordered to file an answer or responsive pleading

within fourteen days of this Memorandum. Having assessed the Report and the

record in this case, and no objections to the Report having been timely filed,

(Dkt. #18), the Court determines that the Magistrate Judge’s Report should be

adopted.

      It is therefore ORDERED that Defendant Sprint Corporation’s Motion to Set

Aside, (Dkt. #11), is GRANTED. The Clerk’s Entry of Default, (Dkt. #6), is SET

ASIDE.



                                        -1-
      It is further ORDERED that Plaintiff James Hardaway’s Motion for Default

Judgment, (Dkt. #8), is DENIED as moot.

      It is finally ORDERED that Defendant Sprint Corporation file an answer or

responsive pleading within fourteen days of this Memorandum.

          So ORDERED and SIGNED this 8th day of June, 2021.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE




                                      -2-
